UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported):January 4, 2008 NALCO FINANCE HOLDINGS LLC (Exact name of registrant as specified in its charter) Delaware 333-119231 61-1464558 (State of Incorporation) (Commission File Number) (IRS Employer Identification Number) 1601 W. Diehl Rd., Naperville, IL60563 630-305-1000 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Paul H. O’Neill, a director of Nalco Holding Company, Nalco Holdings LLC and Nalco Finance Holdings LLC (the Companies), submitted his resignation January 4, 2008.
